REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Pell et al (US 2015/0296006) teach FPGA-based stream processors comprise calculation functions mapped into circuit units along the path from input to output, and every part of the circuit is performing an operation on one corresponding data item in the data stream at any point during the calculation (e.g. paragraph 119). 
Maeda (US 2016/0294695) teaches FPGA prestores information (correspondence table) indicating a correspondence relationship between the pattern and the position, and calculates a corresponding position of the index (e.g. paragraph 101).
Leon (US 8519739 teaches, see column 1, lines 51-64, an FPGA can be reconfigured and its code or algorithm can be modified or replaced in real time at low cost. 
There’s no teaching or suggestion in the prior arts for claimed method of replacing instance of a mathematic instance with a send message to access blocks of FPGA units.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484